Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-9, 11-12, 14, 16-17, and 19 have been amended in the response filed 9/20/2021.
Claims 5, 10, 13, 15, and 18 have been cancelled.
Claims 1-4, 6-9, 11-12, 14, 16-17, and 19 are currently pending and considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, 11-12, 14, 16-17, and 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0301258 to Ram, et al. (“Ram”) in view of U.S. Patent Publication No. 2017/0011210 to Cheong, et al. (“Cheong”) in further view of U.S. Patent Publication No. 2018/0090231 to Liederman, et al. (“Liederman”).

Regarding claim 1, Ram discloses: 
An operation method of an electronic device, the operation method comprising: (Abstract: method and device for customized health programs)
receiving a first healthcare program from another electronic device (para. [0013], Fig. 2: the system receives a health program at planning engine 212, and according to Fig. 2, the health program is on a device separate from server 219)
extracting a first schedule for at least one activity from the first healthcare program, (para. [0068]: receiving a schedule of activities, including a time for performing activities and descriptions explaining how to perform the activities, which are part of health program, such as a diabetes program, para. 0066) each of the at least one first activity corresponding to a first item of an exercise application, (para. [0069]: the activities correspond to an exercise application, such as walking)
store, in the memory, first information on first healthcare program progress status of a user according to the first schedule (para. [0069]: the system assesses sensors data to update a user model, which would require storing the data in the model)
providing, via the output interface, a notification, for a specific activity, (para. [0072]: nudges and reminders are delivered to a user, which can be viewed on a device 400 (Fig. 4), based on the daily activities, see also 0074, system 200 can set goals for user and provide hints and tips to the user to achieve the goals)
detecting an activity of the user related to the specific activity among the at least one activity (para. [0261]: receive sensor data and user activity data from the mobile device, which occurs during a scheduled activity such as walking, see para. 0069)
update the first information on first healthcare program progress status of the user based on the detecting the activity of the user, (para. [0069]: the system assesses sensors data to update a user model)
Ram discloses providing notifications to the user in the form of nudges and reminders as indicated above (para. 0072). However, the method of Ram does not explicitly recite that the reminders are based on the first schedule; wherein, if the first healthcare program includes a specific time for the specific activity the notification is provided prior to the specific time, and wherein, if the first healthcare program does not include the specific time for the specific activity the notification is provided at a time determined based on context information of the user. 
Cheong teaches that it is old and well known in the art of healthcare to provide a notification based on the first schedule (Cheong, para. [1768]: a notification, such as a vibration, provided a specific time before the scheduled event).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Ram to include that the reminders are based on the first schedule, as taught by Cheong, because both Ram and Cheong are systems for fitness management using personal devices and Cheong teaches that it is beneficial to notify users of upcoming events.
Liederman teaches that it is old and well known in the art of healthcare to include wherein, if the first healthcare program includes a specific time for the specific activity the notification is provided prior to the specific time, and (Liederman, para. [0110]: the system sends alerts on a careflow, which brings information to the attention of the healthcare provider at the “relevant time,” see para. 0085. The relevant time would be a specific time for the specific activity the notification is provided prior to the specific time.)
wherein, if the first healthcare program does not include the specific time (Liederman, para. [0110]: a missed appointment would create a situation where the specific time is not included) for the specific activity the notification is provided at a time determined based on context information of the user. (Liederman, para. [0110]: an SMS regarding a missed appointment is sent to the patient containing a potential appointment time)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination of Ram and Cheong to include wherein, if the first healthcare program includes a specific time for the specific activity the notification is provided prior to the specific time, and wherein, if the first healthcare program does not include the specific time for the specific activity the notification is provided at a time determined based on context information of the user, as taught by Liederman, because Liederman teaches that the system of notification and scheduling improves careflow to provide optimal patient care.

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
extracting first healthcare program information (Ram, [0028]: recommendations), session information (Ram, [0028]: coaching interventions), and activity information (Ram, [0028]: goals) from the first healthcare program (Ram, [0028]: are all detected as part of the health program).

claim 3, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the extracting the first schedule comprises extracting the first schedule based on the session information and the activity information (Ram, [0068]: content, including the schedule, is tailored to the user, accounting for ability factors such as physical ability and the degree of difficulty).

Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
receiving a second healthcare program from the other electronic device (Ram, [0028]: multiple health programs including goals, recommendations and coaching interventions)
extracting a second schedule for at least one second activity from the second healthcare program, (Ram, [0072]: the schedule relates to a second, such as limiting calories, which is a second schedule for a second activity of eating) each of the at least one second activity corresponding to a second item of the exercise application; and (Ram, [0071-72]: the activity of eating relates to the overall health program)
storing second information on second healthcare program progress status of the user according to the second schedule (Ram, [0268]: storage device 806 stores a sensor data receiver 802, an analyzer data receiver 804, a user model 806, a planning engine 808, a coaching engine 810, a learning engine 812, and programs and components 814)
wherein, if1 the specific activity is included in both the at least one first activity and the at least one second activity, the first information and the second information is updated based on the detecting the activity of the user.

Regarding claim 6, Ram discloses: 
An electronic device comprising (Abstract: device for customized health programs): 
an output interface including a display; (Fig. 4: device 400); a sensor module (para. [0060]: system 200 receives sensor data); a processor configured to be electrically connected to the output interface, the communication module, and the sensor module (para. [0268]: a processor 802); and a memory configured to be electrically connected to the processor (para. [0268]: storage device 806 and memory 804),
wherein the memory is controlled to store, when executed, instructions that cause the processor to (para. [0268]: storage device 806 stores programs to be executed by processor 802)
receive a first healthcare program from at least one another electronic device using the communication module (para. [0013], Fig. 2: the system receives a health program at planning engine 212, and according to Fig. 2, the health program is on a device separate from server 219),
extract a first schedule for at least one first activity from the first healthcare program, (para. [0068]: a schedule of activities, including a time for performing activities and descriptions explaining how to perform the activities) each of the at least one first activity corresponding to a first item of an exercise application, 
store, in the memory, first information on first healthcare program progress status of a user according to the first schedule (para. [0069]: the system assesses sensors data to update a user model, which would require storing the data in the model)
provide, via the output interface, a notification for a specific activity, (para. [0072]: nudges and reminders are delivered to a user based on the daily activities, see also 0074, system 200 can set goals for user and provide hints and tips to the user to achieve the goals),
detect an activity of a user related to the specific activity among the at least one first activity, using the sensor module, and (para. [0261]: receive sensor data and user activity data from the mobile device, which occurs during a scheduled activity such as walking, see para. 0069)
update the first information on first healthcare program progress status of the user based on the detecting the activity of the user, (para. [0069]: the system assesses sensors data to update a user model)
Ram discloses providing notifications to the user in the form of nudges and reminders as indicated above (para. 0072). However, the method of Ram does not explicitly recite that the reminders are based on the first schedule; wherein, if the first healthcare program includes a specific time for the specific activity the notification is provided prior to the specific time, and wherein, if the first healthcare program does not include the specific time for the specific activity the notification is provided at a time determined based on context information of the user. 
Cheong teaches that it is old and well known in the art of healthcare to provide a notification based on the first schedule (Cheong, para. [1768]: a notification, such as a vibration, provided a specific time before the scheduled event).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Ram to include that the reminders are based on the first schedule, as taught by Cheong, because both Ram and Cheong are systems for fitness management using personal devices and Cheong teaches that it is beneficial to notify users of upcoming events.
Liederman teaches that it is old and well known in the art of healthcare to include wherein, if the first healthcare program includes a specific time for the specific activity the notification is provided prior to the specific time, and (Liederman, para. [0110]: the system sends alerts on a careflow, which brings information to the attention of the healthcare provider at the “relevant time,” see para. 0085. The relevant time would be a specific time for the specific activity the notification is provided prior to the specific time.)
wherein, if the first healthcare program does not include the specific time (Liederman, para. [0110]: a missed appointment would create a situation where the specific time is not included) for the specific activity the notification is provided at a time determined based on context information of the user. (Liederman, para. [0110]: an SMS regarding a missed appointment is sent to the patient containing a potential appointment time)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination of Ram and Cheong to include wherein, if the first healthcare program includes a specific time for the specific activity the notification is provided prior to the specific time, and wherein, if the first healthcare program does not include the specific time for the specific activity the notification is provided at a time determined based on context information of the user, as taught by Liederman, because Liederman teaches that the system of notification and scheduling improves careflow to provide optimal patient care.

Regarding claim 7, the combination discloses each of the limitations of claim 6 as discussed above, and further discloses:
extract first healthcare program information (Ram, [0028]: recommendations), session information (Ram, [0028]: coaching interventions), and activity information (Ram, [0028]: goals) from the first healthcare program (Ram, [0028]: are all detected as part of the health program).

Regarding claim 8, the combination discloses each of the limitations of claim 7 as discussed above, and further discloses:
extract the first schedule based on the session information and the activity information (Ram, [0068]: content, including the schedule, is tailored to the user, accounting for ability factors such as physical ability and the degree of difficulty). 

Regarding claim 9, the combination discloses each of the limitations of claim 6 as discussed above, and further discloses:
receive a second healthcare program from the other electronic device using the communication module (Ram, [0028]: multiple health programs including goals, recommendations and coaching interventions)
extract a second schedule for at least one second activity from the second healthcare program, (Ram, [0072]: the schedule relates to a second, such as limiting calories, which is a second schedule for a second activity of eating) each of the at least one second activity corresponding to a second item of the exercise application; and (Ram, [0071-72]: the activity of eating relates to the overall health program)
store, in the memory, second information on second healthcare program progress status of the user according to the second schedule, (Ram, [0268]: storage device 806 stores a sensor data receiver 802, an analyzer data receiver 804, a user model 806, a planning engine 808, a coaching engine 810, a learning engine 812, and programs and components 814)
wherein, if2 the specific activity is included in both the at least one first activity and the at least one second activity, the first information and the second information is updated based on the detecting the activity of the user.

claim 11, the combination discloses each of the limitations of claim 10, as discussed above, and further discloses:
detect feedback of the user associated with the first healthcare program (Ram, [0060]: receiving answers from the user in response to questions), and
transmit the first information and the feedback of the user to the other electronic device (Ram, [0061]: the data is transmitted to the learning engine).

Regarding claim 12, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
receive a service generated based on the first information and the feedback of the user from the other electronic device (Ram, [0138]: responding to the feedback and other data by with “specific actionable steps” to address a perceived issue).

Regarding claim 14, the combination discloses each of the limitations of claim 6, as discussed above, and further discloses:
wherein the instructions cause the processor to determine whether the first healthcare program is completed based on the first item of the exercise application (Ram, [0101]: an evaluation measure for activity performance, including compliance with an activity, such as completed activities).

Regarding claim 16, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
detecting feedback of the user associated with the first healthcare program (Ram, [0060]: receiving answers from the user in response to questions), and 
transmitting the first information and the feedback of the user to the other electronic device (Ram, [0061]: the data is transmitted to the learning engine).

Regarding claim 17, the combination discloses each of the limitations of claim 16, as discussed above, and further discloses:
receiving a service generated based on the first information and the feedback of the user from the other electronic device (Ram, [0138]: responding to the feedback and other data by with “specific actionable steps” to address a perceived issue).

Regarding claim 19, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
determining whether the first healthcare program is completed based on the first item of the exercise application (Ram, [0101]: an evaluation measure for activity performance, including compliance with an activity, such as completed activities).

Response to Arguments and Amendments
Applicant’s arguments and amendments filed September 20, 2021 have been fully considered and are addressed below. 
Regarding 101, the Applicant’s amendments are persuasive. In particular, the limitation below constitutes a practical application.  
wherein, if the first healthcare program includes a specific time for the specific activity the notification is provided prior to the specific time, and wherein, if the first healthcare program does not include the specific time for the specific activity the notification is provided at a time determined based on context information of the user

Regarding 103, the rejections have been updated to specifically address the amended claim language.
The same arguments as above are presented for the rest of the claims.  The claims are unpatentable as stated above.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


SHYAM M GOSWAMI
Examiner
Art Unit 3686






/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that all underlined clauses use conditional language and are given no patentable weight because the claim does not require the use of the limitation due to the conditional language. See MPEP 2114
        2 Examiner notes that all underlined clauses use conditional language and are given no patentable weight because the claim does not require the use of the limitation due to the conditional language. See MPEP 2114